DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-5, 7-22 and 24 are allowed.
With respect to independent claim 1, the prior art does not disclose, in the claimed environment, a microfluidic device for creating a cell-free area within a cell chamber comprising a fluid inlet, a top layer, an intermediate layer formed of flexible membrane material, and a bottom layer, wherein a mechanical excluding means excludes cells from a first area of the chamber but not a second area of the chamber that surrounds the first area, and wherein an actuation line is formed in the top layer in fluid communication with the intermediate layer.  The Fuhr reference is believed to be the closest prior art for the reasons expressed in previous office actions.  Fuhr, however, requires a different method excluding cells that does not require an actuation line in communication with a flexible membrane material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799